DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities, and should be:
“…the batch file creator is configured to create [[a]] the batch file including [[a]] the plurality of records describing [[a]] the plurality of method files, with one method file in each record, according to the order of execution received by the order designation receiver, the plurality of method files including [[a]] the first-type method-file group followed by [[a]] the second-type method-file group, or the second-type method-file group followed by the first-type method-file group (alternatively, this paragraph could be deleted, since is already appears in claim 1); and 
“the batch file creator is further configured to insert the switching method file into [[a]] the boundary section between the first-type method-file group and the second-type method-file group…” (since claim 15 depends on claim 11, which first sets forth “a boundary section)

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Owa (U.S. Pub. 2016/0202218) in view of Ohashi et al. (U.S. Pub. 2013/0018598).

Regarding claims 8, 14, and 16, Owa discloses (Figs. 1-6) a control device 60/62/64/66/68 (i.e. control section, data processing section, etc: see pars. [0042]-[0044]; re. claim 14 – “a non-transitory computer readable medium recording a program for making a computer function as a control device” reads on computer system 60/62/64/66/68) for controlling a chromatograph apparatus having an analytical function using a liquid 
a first-type method file creator 60/64 (control/operation sections: [0042]-[0044]) configured to create a first-type method file according to an instruction from a user (implicit: the instructions by which the liquid chromatography is performed: [0029], [0041], [0052]), the first-type method file describing a condition of an analysis by the liquid chromatograph (see pars. [0029], [0041], [0052]);
a second-type method file creator 60/64 (control/operation sections: [0042]-[0044]) configured to create a second-type method file according to an instruction from a user (implicit: the instructions by which the supercritical chromatography is performed: [0029], [0041], [0052]), the second-type method file describing a condition of an analysis by the supercritical fluid chromatograph  (see pars. [0029], [0041], [0052]).
Owa does not disclose a batch file creator configured to create a batch file according to an instruction from a user, the batch file including a plurality of records describing a plurality of method files, with one method file in each record, the plurality of method files including a first-type method-file group followed by a second-type method-file group, or the second-type method-file group followed by the first-type method-file group, the first-type method-file group including a plurality of the first-type method files, and the second-type method-file group including a plurality of the second-type method files.
Ohashi discloses (Figs. 1-3B) a batch file creator configured to create a batch file (schedule table: [0066]) according to an instruction from a user [0063]-[0065], the batch file including a plurality of records describing a plurality of method files [0063]-[0066] (as shown in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Owa’s system/method to include a batch file creator configured to create a batch file according to an instruction from a user, the batch file including a plurality of records describing a plurality of method files, with one method file in each record, the plurality of method files including a first-type method-file group followed by a second-type method-file group, or the second-type method-file group followed by the first-type method-file group, the first-type method-file group including a plurality of the first-type method files, and the second-type method-file group including a plurality of the second-type method files, as taught by Ohashi.
Such a modification would allow the user to quickly and automatically perform a plurality of operations with different methods/types (Ohashi: [0013]-[0016]).
The apparatus of Owa in view of Ohashi, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 14.

Regarding claim 9, Owa does not disclose a display controller configured to display the batch file on a display device, wherein the display controller is further configured to display the 
Ohashi discloses (Figs. 1-3B) a display controller (implicit: controls display 72: [0066]) configured to display the batch file on a display device [0066], wherein the display controller is further configured to display the first-type method files and the second-type method files [0066] in respective display modes which differ from each other (as shown in Fig. 3B, with different identifiers, such as “method 1” etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Owa’s system to include a display controller configured to display the batch file on a display device, wherein the display controller is further configured to display the first-type method files and the second-type method files in respective display modes which differ from each other, as taught by Ohashi.
Such a modification would assist and inform the user of the batch chromatography process.

Regarding claim 10, Owa does not disclose an order designation receiver configured to receive, from a user, a designation of an order of execution of the first-type method-file group and the second-type method-file group, wherein the batch file creator is configured to create a batch file including a plurality of records describing a plurality of method files, with one method file in each record, according to the order of execution received by the order designation receiver, the plurality of method files including a first-type method-file group followed by a 
Ohashi discloses (Figs. 1-3B) an order designation receiver 71 (operation unit: [0061]) configured to receive, from a user, a designation of an order of execution (as shown in Fig. 3B: the order is defined by the order in which the user inputs the methods: [0062]-[0064]) of the first-type method-file group and the second-type method-file group (as shown in Fig. 3B), wherein the batch file creator is configured to create a batch file including a plurality of records describing a plurality of method files (as shown in Fig. 3B), with one method file in each record, according to the order of execution received by the order designation receiver (as shown in Fig. 3B: the order is defined by the order in which the user inputs the methods: [0062]-[0064]), the plurality of method files including a first-type method-file group (“method 1” for example: see Fig. 3B) followed by a second-type method-file group (“method 1” for example: see Fig. 3B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Owa’s system to include an order designation receiver configured to receive, from a user, a designation of an order of execution of the first-type method-file group and the second-type method-file group, wherein the batch file creator is configured to create a batch file including a plurality of records describing a plurality of method files, with one method file in each record, according to the order of execution received by the order designation receiver, the plurality of method files including a first-type method-file group followed by a second-type method-file group, or the second-type method-file group followed by the first-type method-file group, as taught by Ohashi.


Regarding claim 11, Owa’s modified device is applied as above, and further discloses a switching method describing an operating condition of a switching operation to be performed between an analysis by the liquid chromatograph and an analysis by the supercritical fluid chromatograph [0052].
Owa does not disclose a switching method file creator, wherein the batch file creator is further configured to insert the switching method file into a boundary section between the first-type method files and the second-type method files in the batch file.
Ohashi discloses a switching method file creator (switching between different methods: [0065]), wherein the batch file creator is further configured to insert the switching method file into a boundary section between the first-type method files and the second-type method files in the batch file (i.e. between the different methods, a switching procedure is performed; in combination with Owa, this would be the switching between liquid and supercritical methods).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Owa’s system to include a switching method file creator, wherein the batch file creator is further configured to insert the switching method file into a boundary section between the first-type method files and the second-type method files in the batch file, as taught by Ohashi.
Such a modification would ensure that each method is performed correctly.



Regarding claim 15, Owa’s modified device is applied as above, but does not disclose an order designation receiver configured to receive, from a user, a designation of an order of execution of the first-type method-file group and the second-type method-file group, wherein: the batch file creator is configured to create a batch file including a plurality of records describing a plurality of method files, with one method file in each record, according to the order of execution received by the order designation receiver, the plurality of method files including a first-type method-file group followed by a second-type method-file group, or the second-type method-file group followed by the first-type method-file group; and the batch file creator is further configured to insert the switching method file into a boundary section between the first-type method-file group and the second-type method-file group in the batch file, the switching method file prepared for performing a switching operation according to the order of execution received by the order designation receiver.
Ohashi discloses an order designation receiver 71 (operation unit: [0061]) configured to receive, from a user, a designation of an order of execution (as shown in Fig. 3B: the order is defined by the order in which the user inputs the methods: [0062]-[0064]) of the first-type method-file group and the second-type method-file group (as shown in Fig. 3B), wherein: the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Owa’s system to include an order designation receiver configured to receive, from a user, a designation of an order of execution of the first-type method-file group and the second-type method-file group, wherein: the batch file creator is configured to create a batch file including a plurality of records describing a plurality of method files, with one method file in each record, according to the order of execution received by the 
Such a modification would ensure that each method is performed correctly.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Wikfors et al. (U.S. Pub. 2013/0048095) discloses switching between liquid and supercritical chromatography apparatuses/methods.
Ono (U.S. Pub. 2019/0056361) discloses creating batch reports (not instructions/ methods) from chromatography processes.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852